     Case 3:18-cv-00547-LAB-MDD Document 122 Filed 01/21/21 PageID.700 Page 1 of 2



1
2
3
4
5
6
7                          UNITED STATES DISTRICT COURT
8                       SOUTHERN DISTRICT OF CALIFORNIA
9
10    LANCE WILLIAMS,                           Case No.: 18cv547-LAB-MDD
11                                 Plaintiff,
                                                ORDER DENYING PLAINTIFF’S
12    v.                                        MOTION TO APPOINT COUNSEL
13    O. ORTEGA, et al.,
                               Defendants.      [ECF No. 120]
14
15
16            On January 20, 2021, Plaintiff, a state prisoner proceeding pro se and
17    in forma pauperis, moved the Court to appoint counsel. (ECF No. 120). In
18    support, Plaintiff explains the case is “too complex and difficult to litigate
19    with [his] mental health impairments and [the] coronavirus pandemic.” (Id.
20    at 1). Additionally, Plaintiff lacks a legal education and law library access.
21    (Id. at 1-2).
22            District courts lack authority to require counsel to represent indigent
23    prisoners in § 1983 cases. Mallard v. United States Dist. Court, 490 U.S. 296,
24    298 (1989). In certain exceptional circumstances, the district court may
25    request the voluntary assistance of counsel pursuant to 28 U.S.C. §
26    1915(e)(1). Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991); Wood v.
27    Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990). The test for exceptional

                                                1
                                                                         18cv547-LAB-MDD
     Case 3:18-cv-00547-LAB-MDD Document 122 Filed 01/21/21 PageID.701 Page 2 of 2



1     circumstances requires the court to evaluate the plaintiff’s likelihood of
2     success on the merits and the ability of the plaintiff to articulate his claims
3     pro se in light of the complexity of the legal issues involved. See Wilborn v.
4     Escalderon, 789 F.2d 1328, 1331 (9th Cir. 1986); Weygandt v. Look, 718 F.2d
5     952, 954 (9th Cir. 1983).
6             First, circumstances common to most prisoners, such as lack of legal
7     education and limited law library access do not establish exceptional
8     circumstances that would warrant a request for voluntary assistance of
9     counsel. (ECF No. 24 at 2); see e.g., Wood, 900 F.2d at 1335-36 (affirming
10    denial of appointment of counsel where plaintiff lacked legal education and
11    had limited law library access); Galvan v. Fox, No. 2:15-cv-01798-KJM (DB),
12    2017 U.S. Dist. LEXIS 56280, at *23 (E.D. Cal. Apr. 12, 2017). Second, and
13    more importantly, the Court has recommended that Defendants’ motion for
14    summary judgment be granted. (ECF No. 114). Accordingly, Plaintiff has
15    not demonstrated a likelihood of success on the merits and, therefore, has not
16    demonstrated exceptional circumstances to appoint counsel. See Wilborn,
17    789 F.2d at 1331. Based on the foregoing, the Court DENIES Plaintiff’s
18    motion to appoint counsel.
19            IT IS SO ORDERED.
20    Dated: January 21, 2021
21
22
23
24
25
26
27

                                              2
                                                                         18cv547-LAB-MDD
